DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 2-12 are presented for examination. Instant application is CON of U.S. Patent No. 10,922,767 B2.  

Examiner’s Remarks

35 USC § 102 and § 103: The prior art Duthler (US 2007/0219818 A1) teaches generally a system for facilitating the transaction. The prior art, however, fails to teach: “generate an automated clearing house (ACH) transaction data based on the received input instructions, ACH transaction data comprising the transaction identifier, depository account information, and the recipient identifier” (claim 2), “execute an ACH transaction based on the received ACH transaction data to cause the first financial institution to directly transfer funds for the payment of earnest money to the second financial institution to cause a deposit of the funds into the escrow account, wherein the funds for the payment of earnest money 

Double Patenting




The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,922,767 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.


Claim Objections








Claim 2 is objected to because of the following recitations: 
“an application server coupled to a database configured to store information . . . wherein application server further configured to.” Here, the second instance of “application server” should have definite article “the” and there should be word “is” after “server” as in: “an application server coupled to a database configured to store information . . . wherein the application server is further configured to.”   
“generate and transmit an automated clearing house (ACH) transaction data based on the received input instructions, ACH transaction data comprising the transaction identifier, depository account information, and the recipient identifier.” Here, the second instance of “ACH transaction data” should have definite article “the” and similarly “depository account information” should have definite article “the” (because “depository account information” has already appeared in the claim) as in: “generate and transmit an automated clearing house (ACH) transaction data based on the received input instructions, the ACH transaction data comprising the transaction identifier, the depository account information, and the recipient identifier.”

Claim Rejections - 35 USC § 112











The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 2 (and dependent claims 3-12 based on their dependency on claim 2) are rejected under § 112(b) because following limitations in claim 2 have an insufficient antecedent basis: 
“the real estate transactions” in “[a] system for facilitating the real estate transactions.”
“the real estate transaction” in “a user device of a transaction initiator related to the real estate transaction.”
“the input instructions” in “receive the input instructions from the user device.”
“the recipient” and “the received ACH transaction data” in “transmit the ACH transaction data to a third party application server storing the recipient identifier and escrow account information related to an escrow account for the recipient maintained with a second financial institution, wherein the third party application server executes an ACH transaction based on the received ACH transaction data.”
“the transaction data” in “generate and transmit another notification to the transaction data.”

Dependent claim 4 recites a limitation “the application.” There is an insufficient antecedent basis for this limitation in the claims.

Dependent claim 5 recites limitations “the check images” and “the check image server.” There is an insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101











35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-12 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  













The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-12 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-12, however, recite an abstract idea of facilitating a real estate transaction. The creation of facilitating a real estate transaction, as recited in the independent claims 2, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 2, which set forth or describe the recited abstract idea, are: “generate an automated clearing house (ACH) transaction data based on the received input instructions, ACH transaction data comprising the transaction identifier, depository 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 2 recites additional limitations: “a user device of a transaction initiator related to the real estate transaction” (claim 2), “an application server coupled to a database” (claim 2), “a third party application server” (claim 2). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receive input to execute a payment of earnest money related to the real estate transaction” (claim 2), “store information associated with a plurality of real estate transactions between transaction initiators and recipients, the information including see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	
















Step 2B of the Test: The additional elements of independent claim 2 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00113] Figure 13 is a block diagram illustrating an example wired or wireless system 550 that may be used in connection with various embodiments described herein. For example the system 550 may be used as or in conjunction with the system 100, as previously described with respect to 1-11. The system 550 can be a conventional personal computer, computer server, personal digital assistant, smart phone, tablet computer, or any other processor enabled device that is capable of wired or wireless data communication. More particularly, the system 550 may represent the application server. Other computer systems and/or architectures may be also used, as will be clear to those skilled in the art. 

[00114] The system 550 preferably includes one or more processors, such as processor 560. Additional processors may be provided, such as an auxiliary processor to manage input/output, an auxiliary processor to perform floating point mathematical operations, a special-purpose microprocessor having an architecture suitable for fast execution of signal processing algorithms (e.g., digital signal processor), a slave processor subordinate to the33 main processing system (e.g., back-end processor), an additional microprocessor or controller for dual or multiple processor systems, or a coprocessor. Such auxiliary processors may be discrete processors or may be integrated with the processor 560. 

 [00116] The processor 560 is preferably connected to a communication bus 555. The communication bus 555 may include a data channel for facilitating information transfer between storage and other peripheral components of the system 550. []

[00117] System 550 preferably includes a main memory 565 and may also include a secondary memory 570. The main memory 565 provides storage of instructions and data for programs executing on the processor 560. The main memory 565 is typically semiconductor- based memory such as dynamic random access memory ("DRAM") and/or static random access memory ("SRAM"). Other semiconductor-based memory types include, for example, synchronous dynamic random access memory ("SDRAM"), Rambus dynamic random access memory ("RDRAM"), ferroelectric random access memory ("FRAM"), and the like, including read only memory ("ROM"). 


This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 2 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claim 2 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 2 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-12 depend on independent claim 2. The elements in dependent claims 3-12 which set forth or describe the abstract idea, are: “an application running on the user device, wherein the application is configured to cause the user device to: capture transaction data related to the payment, process the transaction data, and provide the processed transaction data to the application server with the input instructions” (claim 3 – further narrowing the abstract idea), “capture images of a check to a check image server, receive a processed check images back from the check image server, and provide the processed check images to the third party application server as part of the transaction data” (claim 4 – further narrowing the abstract idea), “the third party application server receives the check images from the check image server instead of the user device” (claim 5 – insignificant extra solution activity), “processing the transaction data comprises magnetic ink character recognition (MICR)” (claim 6 – further narrowing the abstract idea), “the third party application server includes portals for users of the system that allows the users to access the application server and manage accounts related thereto” (claim 7 – further narrowing the abstract idea), “the application server further comprises a database management resource for managing the database, a payment processing resource for managing payment transactions, and an authentication resource for managing authentication of users of the third party application server” (claim 8 – further narrowing the abstract idea), “the recipient is an escrow agent and the transaction initiator is a buyer or a buyer agent related to the real estate transaction” (claim 9 – further narrowing the 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10 and 12-19 do not correct the deficiencies of independent claims 1 and 11 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-12 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Anderson (WO 2008/057422 A1) discloses: “one or more remote check deposit locations, and one or more treasury receipt servers to receive check information captured from the one or more remote check deposit locations, and to receive transaction data from an 




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619